People v Cole (2018 NY Slip Op 01513)





People v Cole


2018 NY Slip Op 01513


Decided on March 8, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 8, 2018

108596

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vKENNETH T. COLE, Appellant.

Calendar Date: January 23, 2018

Before: McCarthy, J.P., Lynch, Mulvey, Aarons and Pritzker, JJ.


Rural Law Center of New York, Castleton (Kristin A. Bluvas of counsel), for appellant.
Gary M. Pasqua, District Attorney, Canton (Adam W. Stone of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of St. Lawrence County (Richards, J.), rendered April 18, 2016, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
Judgment affirmed. No opinion.
McCarthy, J.P., Lynch, Mulvey, Aarons and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed.